      Case 2:21-cv-00241-KJM-AC Document 4 Filed 02/11/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IRESHIA DANTE SUMMERS,                            No. 2:21-cv-0241 AC P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    MALCOLM J. HOWARD,
15                       Respondent.
16

17          Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241 and paid the filing fee.

19          The petition alleges that petitioner’s sentence arising from his conviction in the United

20   States District Court for the Eastern District of North Carolina exceeds the statutory maximum.

21   Petitioner is currently incarcerated in the United States Penitentiary, Atwater, located in Merced

22   County, which is part of the Fresno Division of the United States District Court for the Eastern

23   District of California. See L.R. 120(d).

24          “As a general rule, ‘§ 2255 provides the exclusive procedural mechanism by which a

25   federal prisoner may test the legality of detention.’” Harrison v. Ollison, 519 F.3d 952, 955 (9th

26   Cir. 2008) (quoting Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir. 2000)).

27                  By the terms of section 2255, a prisoner authorized to apply for
                    section 2255 relief may not bring a section 2241 petition for a writ
28                  of habeas corpus “if it appears that the applicant has failed to apply
      Case 2:21-cv-00241-KJM-AC Document 4 Filed 02/11/21 Page 2 of 3


 1                    for relief, by motion, to the court which sentenced him, or that such
                      court has denied him relief.”
 2

 3   Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988) (quoting 28 U.S.C. § 2255). “Under the

 4   savings clause of § 2255, however, a federal prisoner may file a habeas corpus petition pursuant

 5   to § 2241 to contest the legality of a sentence where his remedy under § 2255 is ‘inadequate or

 6   ineffective to test the legality of his detention.’” Hernandez v. Campbell, 204 F.3d 861, 864-65

 7   (9th Cir. 2000) (quoting 28 U.S.C. § 2255). “[A] § 2241 petition is available under the ‘escape

 8   hatch’ of § 2255 when a petitioner (1) makes a claim of actual innocence, and (2) has not had an

 9   ‘unobstructed procedural shot’ at presenting that claim.” Stephens v. Herrera, 464 F.3d 895, 898

10   (9th Cir. 2006) (citations omitted).

11                    An inquiry into whether a § 2241 petition is proper . . . is critical to
                      the determination of district court jurisdiction, because the proper
12                    district for filing a habeas petition depends upon whether the petition
                      is filed pursuant to § 2241 or § 2255. In particular, a habeas petition
13                    filed pursuant to § 2241 must be heard in the custodial court . . . ,
                      even if the § 2241 petition contests the legality of a sentence by
14                    falling under the savings clause.
15   Hernandez, 204 F.3d at 865.

16          If the petition is properly brought as a § 2241 petition, then this action should be

17   transferred to the Fresno Division of this court. See L.R. 120(f) (the court may, upon its own

18   motion, transfer an action to the proper venue within the District). However, though petitioner

19   alleges that § 2255 is inadequate or ineffective, ECF No. 1 at 4, he does not qualify for the narrow

20   escape hatch exception because he is alleging only that his sentence was miscalculated, not that

21   he is actually innocent, id. at 4-11. Accordingly, he may not challenge his sentence through a §

22   2241 petition.

23          Petitioner can only challenge his sentence through a § 2255 motion, which must be

24   brought in the court which imposed the sentence, namely the Eastern District of North Carolina.

25   Although this court may transfer this action “to any other district where it might have been

26   brought,” 28 U.S.C. § 1404(a), the petition indicates that petitioner has already pursued a § 2255

27   motion, ECF No. 1 at 2, and there is no indication that he has received authorization from the

28   Fourth Circuit to pursue a second or successive § 2255 motion. The court therefore declines to
                                                          2
      Case 2:21-cv-00241-KJM-AC Document 4 Filed 02/11/21 Page 3 of 3


 1   construe the instant petition as a § 2255 motion and transfer it to the United States District Court
 2   for the Eastern District of North Carolina. Instead, the petition should be dismissed for lack of
 3   jurisdiction. See 28 U.S.C. § 2255(a).
 4           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
 5   assign a United States District Judge to this action.
 6           IT IS FURTHER RECOMMENDED that the petition be dismissed for lack of
 7   jurisdiction.
 8           These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
10   after being served with these findings and recommendations, petitioner may file written
11   objections with the court. Such a document should be captioned “Objections to Magistrate
12   Judge’s Findings and Recommendations.” Petitioner is advised that failure to file objections
13   within the specified time may waive the right to appeal the District Court’s order. Martinez v.
14   Ylst, 951 F.2d 1153 (9th Cir. 1991).
15   DATED: February 11, 2021
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
